UN|TED STATES DlSTRlCT COURT
MlDDLE DlSTRlCT OF LOU|SIANA

JAMES DUNN
C|V|L ACT|ON

VERSUS
16-81-SDD-EWD

JASON KENT, ET AL.

RUL|NG

The Court has carefully considered the Petition,‘ the record, the law applicable to
this action, and the Report and Rscommend'airon2 of United States Magistrate Judge Erin
Wi|der-Doomes dated March 7, 2019, to which an objection3 was tiied and also reviewed

The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORDINGLY, the Petitioner`s application is hereby DEN|ED, and this
proceeding is D|SM|SSED with prejudice

lT |S FURTHER ORDERED that, if the F'etitioner seeks to pursue an appeall a
certificate of appealabiiity is hereby DENIED.

Baton Rouge, Louisiana the l _day of March 2019.@61[

erzruz

SHELLY D. DlCK, CH|EF DlSTRlCT JUDGE
MlDDLE DlSTRlCT OF LOU|SIANA

 

1 Rec. Doc. 1.
2 Rec. Doc. 15.
3 Rec. Doc. 16.

